Brown, J.,
dissenting: I am of opinion that this case is governed wholly by the decision in Bryan’s case, 133 N. C., 603, and Johnson’s case, 144 N. C., 410. Bryan’s case was decided in 1903, and the opinion written by Claris, Chief Justice. It has been cited and approved in eleven cases, which are , cited in the notes to the report of the case. The Johnson case was decided solely upon the authority of the Bryan case, and by a unanimous Court, and it was so understood by every member of this Court, including the author of the opinion in the Bryan case.
In Bryan’s case and in Johnson’s case following, it is held that “the liability of a telegraph company for damages for mental anguish, for negligence in transmitting telegraph messages from its office in one State to that of another for delivery, is determined by the laws of the State in which the message was received for transmission.”
In Bryan’s case, which has been followed without deviation since its decision, the Chief Justice says: “A' case exactly in point is Reed v. Telegraph Co., 34 L. R. A., 492 (Mo.), which holds that if a telegraph message is delivered to the company in one State to be by it transmitted to a place in another State, the validity and interpretation of the contract, as well as its liability thereunder, is to be determined by the laws of the former State. The contract was made at Mooresville, in this State; it is a North Carolina contract, and damages for its breach are to be assessed according to the liability attaching to such contract under our laws.”
It is to be noted that at the time that decision was rendered the laws of South Carolina did not permit a recovery upon the ground of mental anguish, and the sendee of the message, who lived in South Carolina, was permitted to come into this State and bring action ip. its courts in order to recover damages for mental anguish.
Now that the defendant company relies upon the very same principle announced in that case for its protection, the case is practically ignored. “It is a poor rule that does not work both ways.”